Exhibit 10.16

January 5, 2009

Mr. Stephen Hughes

3021 North Dickerson Street

Arlington, VA 22207

Dear Steve:

This letter sets forth our agreement with respect to the terms and conditions of
your retirement from employment with SRA International, Inc. (the “Company”).

1. Retirement. You will retire from employment with the Company as of June 30,
2009, subject to paragraph 4(b) hereof (your “Retirement Date”). You agree to
continue to serve as the Company’s Chief Financial Officer (“CFO”) until the
earlier of (a) the Company’s appointment of a new CFO, (b) February 28, 2009 or
(c) such date as may be designated by the Company’s Board of Directors (the
“Board”) or Chief Executive Officer (“CEO”), at which time you will resign from
your position as CFO.

2. Transition.

(a) For the period beginning on the date of your resignation as CFO and ending
on your Retirement Date (the “Transition Period”), you will continue to be
employed by the Company in a non-officer capacity and will assist with respect
to the transition to a new CFO and will have such other duties and
responsibilities as the Board or CEO may assign (during the Transition Period,
you may work from a remote location to the extent practicable and, subject to
the prior written consent of the Company, may work on outside personal business
engagements that do not interfere with your duties to the Company).

(b) During the Transition Period, you will continue to be paid your current base
salary ($365,000 annually) in accordance with the Company’s normal payroll
practices and will continue to be entitled to participate in the Company’s
401(k) plan, medical and life insurance and other employee benefit plans,
subject to the terms of those plans. You will also continue to vest in your
outstanding options to purchase Company common stock (“Options”) and restricted
stock (“Restricted Stock”) under the Company’s 2002 Stock Incentive Plan (“Stock
Incentive Plan”), subject to the terms of such plan and the applicable award
agreements.

3. Payments and Benefits Upon Retirement. Subject to paragraphs 4(c) and 6(b) of
this letter, you will be entitled to the payments and benefits set forth in this
paragraph 3, in full satisfaction of all of the Company’s obligations to you in
connection with your retirement and termination of employment with the Company.



--------------------------------------------------------------------------------

(a) Not later than fifteen business days after your Retirement Date, the Company
will pay to you a lump sum amount equal to the sum of the following:

(i) an amount equal to one times your current annual base salary;

(ii) an amount equal to $116,505, equaling any then unpaid portion of the
bonuses that you have earned under the Company’s annual cash incentive plan
(“Cash Incentive Plan”) for the Company’s fiscal years ending June 30, 2006,
2007 and 2008;

(iii) a cash amount equal to the value your accrued and unused annual leave and
pre-1984 sick leave as of your Retirement Date;

(iv) $12,000, in lieu of executive outplacement assistance;

(v) $29,810, representing the estimated cost (as agreed upon by the parties
hereto and based on your current level of coverage and current insurance rates)
of COBRA premiums for a period of 18 months; and

(vi) $500,000.

(b) You will be entitled to receive a bonus under the Cash Incentive Plan for
the Company’s fiscal year ending June 30, 2009. Your target bonus amount is
$438,000. The actual bonus will be in an amount determined assuming a 1.0
individual performance score and using the Company’s actual performance score
for such fiscal year. If payable, this bonus shall be paid as a lump sum at the
same time that other employees of the Company who are entitled to a bonus under
the Cash Incentive Plan receive the first installment of such bonus (but, in
your case, in no event later than December 31, 2009).

(c) For purposes of the Nonstatutory Stock Option Agreements evidencing your
Options, your separation from service with the Company on the Retirement Date
will constitute a separation from service by reason of retirement, and your
Options (to the extent vested and outstanding as of your Retirement Date) shall
remain exercisable to the extent provided under the provisions of such
agreements.

(d) Your account under the 2005 Deferred Compensation Plan for Key Employees of
SRA International, Inc. (“Deferred Compensation Plan”) will be paid in
accordance with the terms of such plan.

(e) At your election, you may convert your coverage under the Company’s group
life insurance plan into an individual term policy following your Retirement
Date in accordance with the insurer’s rules and procedures.

(f) Following your Retirement Date, you will be entitled to elect COBRA
continuation coverage on the same basis as other terminating employees.

 

-2-



--------------------------------------------------------------------------------

4. Other Terms and Conditions.

(a) On and after the Retirement Date, you will cease to be covered by any of the
Company’s employee benefit and incentive compensation plans, except to the
extent provided in paragraphs 3(b), 3(c), 3(d) and 3(f) above. Any unvested
Options and Restricted Stock that you hold on your Retirement Date will be
forfeited and terminate effective as of immediately following your Retirement
Date.

(b) Notwithstanding anything to the contrary herein, the Company may terminate
your employment at any time with cause. For purposes of this letter, “cause”
shall have the same meaning as under the Nonstatutory Stock Option Agreements
evidencing your Options.

(c) Notwithstanding anything to the contrary herein, if the Company terminates
your employment for cause or if you voluntarily terminate employment with the
Company for any reason prior to your Retirement Date, you will not be entitled
to any of the payments or benefits provided under paragraphs 2 and 3 of this
letter.

5. Exclusivity of Payments. You acknowledge and agree that this letter sets
forth the Company’s sole obligations on account of your retirement and
termination with the Company and, except as may be required by law, neither you
nor any other person is entitled to any other payment or benefit of any kind
whatsoever from, or in respect of, the Company, any of its affiliates, or any of
the Company’s, or any of its affiliates’, employee benefit or compensation
plans, programs, policies or arrangements of any kind in connection with your
employment with, and retirement from, the Company and its affiliates.

6. Release of Claims.

(a) By executing this letter, you hereby irrevocably and unconditionally
release, acquit, and forever discharge the Company and each of its predecessors,
successors, assigns, agents, directors, trustees, officers, employees,
representatives, attorneys, divisions, subsidiaries, and affiliates (and agents,
directors, officers, employees, representatives, and attorneys of such parent
companies, divisions, subsidiaries, and affiliates), (hereinafter “Released
Parties”) from any and all claims, rights, demands, actions, liabilities,
obligations, causes of action of any and all kinds, nature and character
whatsoever, known or unknown, arising at any time before the date that you sign
this letter, whether based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act (“ERISA”), as amended;
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended; the Older Worker Benefit Protection Act, as
amended; the Americans With Disabilities Act (“ADA”), as amended; the Fair Labor
Standards Act, as amended; any other comparable federal, state, or local laws
regarding employment discrimination; any negligent or intentional tort; any
contract (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which you may now have or may have had, arising from or in any way whatsoever
connected with your prior employment or contacts with the Company or the
Released Parties whatsoever. You specifically agree that this paragraph 6
extends to claims which you do not know or suspect

 

-3-



--------------------------------------------------------------------------------

to exist in your favor and which, if you did know to exist, would have
materially affected the provisions of this letter. You will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties, and will not participate in any manner in any legal
proceedings against any of the Released Parties, with respect to any claims
released under this paragraph 6, except as required by law. You agree that you
will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the EEOC or by any state or local
human rights or employment rights enforcement agency relating to any of the
matters released herein. You further represent that as of the date that you sign
this letter, you are not suffering from a work-related injury and that you have
not failed to report a work-related injury to the Company.

(b) Notwithstanding anything to the contrary herein, you agree that, as a
condition to your entitlement to any payment or benefit under paragraph 3
hereof, the following requirements must be satisfied: (i) within five days after
your Retirement Date, you deliver to the Company a signed copy of the release
attached hereto as Attachment A (“Release”), and (ii) you do not revoke such
Release prior to the expiration of the revocation period specified therein.

7. Nondisclosure of Company Information.

(a) For purposes of this letter, “Proprietary Information” means any and all
confidential or proprietary information or trade secrets of the Company,
including, but not limited to, third party information provided to the Company
on a confidential basis, and any confidential or proprietary information of the
Company pertaining to:

(i) product and services sales or marketing information such as technical,
management, or cost proposals; bid or proposal information and strategies;
capture plans; indirect cost structure rates; product or services plans,
specifications, and associated software; price lists; current or potential
client information including names, addresses, identifying information, special
needs, purchasing practices, relationship history, contracts and sales
agreements; and competitive analyses including future market and product
direction;

(ii) corporate information such as strategic business plans; operating and
financial plans; business plans; financial reports; cost accounting reports;
indirect budgets, proposal budgets; DCAA budget submissions; contract analysis
summaries; revenue recognition reports; telephone lists; other employees’
salaries data; administrative policies and procedures; employee rosters;
organization charts; and all company policies and procedures;

(iii) technical information including software code and documentation; data
mining algorithms and techniques; patterns, thresholds and values; and all forms
of research and development, including but not limited to information related to
abandoned or failed technologies or products; and

(iv) all information which is not generally known to the public or within the
industry or trade in which the Company competes and that gives the Company any
advantage over its competitors, and all physical embodiments of that information
in any tangible form, whether written or machine-readable in nature.

 

-4-



--------------------------------------------------------------------------------

Proprietary Information does not include any of your prior inventions, products,
patents or copyrights or academic information generated by you using only
non-Company data. In addition, Proprietary Information does not include
information which (A) is or becomes generally available to the public other than
as a result of a disclosure by you, (B) was within your possession (as proven by
you) prior to its being furnished to you by or on behalf of the Company,
provided that the source of such information was not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the Company or any other party with respect to such
information, or (C) becomes available to you on a non-confidential basis from a
source other than the Company or any of its representatives, provided that such
source is not bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, the Company or any other
party with respect to such information.

(b) Prior to the Retirement Date and at all times thereafter, you agree not to
disclose, transfer, remove, copy or use, directly or indirectly, any Proprietary
Information for any purpose other than in the performance of your duties for the
Company. You understand and agree that disclosures authorized by the Company for
the benefit of the Company must be made in accordance with the Company’s
policies and practices designed to maintain the confidentiality of Proprietary
Information. Further, you agree to use all reasonable measures to prevent the
unauthorized use of Proprietary Information by others.

(c) At all times on or prior to your Retirement Date, you agree not to use or
rely on the confidential or proprietary information or trade secrets of a third
party in the performance of your work for the Company except when obtained
through lawful means such as contractual teaming agreements, purchase of
copyrights, or other written permission for use of such information. You shall
in each case obtain prior written consent from an authorized officer of the
Company for any article you submit for publication or any public speech you
deliver that contains information related to the Company’s business or that
identifies you as a representative of the Company.

8. Noncompetition. You agree that, until the first anniversary of your
Retirement Date, you will not, without the Company’s prior written consent,
accept employment or perform services anywhere within the United States,
directly or indirectly, whether paid or unpaid, alone or as an owner, member,
manager, partner, officer, employee, director, investor, lender, consultant or
independent contractor of any entity, where such employment or services are
(a) substantially similar to the functions and duties you performed as CFO of
the Company, and (b) provided for or on behalf of any entity that is in
competition, directly or indirectly, with the Company’s provision of products
and services, or with its efforts to develop and market products and services as
of the Retirement Date. You expressly acknowledge and agree that the
restrictions set forth are reasonable, in terms of scope, duration, geographic
area, and otherwise; that the protections afforded to the Company are necessary
to protect its legitimate business interests and are not unreasonable with
respect to your future opportunities, and; that this agreement to observe such
restrictions form a material part of the consideration payable under this
letter.

 

-5-



--------------------------------------------------------------------------------

9. Nonsolicitation; Nondisparagement. You agree that (a) until the first
anniversary of your Retirement Date, you will not solicit (i) any employee of
the Company to discontinue that person’s employment relationship with the
Company, (ii) any independent contractor or vendor to the Company to terminate
that person’s contractual relationship with the Company, or (iii) any customer
or client of the Company to terminate its business relationship with the
Company; and (b) you will not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of the Company, its subsidiaries or any officer or director thereof,
except that this provision shall not be interpreted to prevent you from
testifying in response to a subpoena or as applicable to any legal action
involving us and you. In addition, except with the Company’s prior written
consent, you agree that until the first anniversary of your Retirement Date, you
and any company or other organization you may be employed with will not hire any
employee of the Company who within any time twelve months prior thereto was
performing financial or accounting related duties for the Company.

We will advise our Senior Vice Presidents, Executive Vice Presidents, Chief
Executive Officer and members of the Board of Directors of the Company that they
shall not make any voluntary statements, written or oral, or cause or encourage
others to make any such statements that defame, disparage or in any way
criticize you, except that this provision shall not be interpreted to prevent
testimony in response to a subpoena or as applicable to any legal action
involving us and you.

10. Return of Property and Records. Following your Retirement Date (or such
earlier date as may be requested by the Company), you shall immediately return
to the Company all property, documents or other written materials and the like
which the Company may have furnished to you or which you may have developed or
obtained in connection with your employment with the Company (including during
the Transition Period), so that none of the foregoing items or copies thereof
shall remain in your possession. You acknowledge and agree that all property,
products, client information, contracts and materials supplied to you by the
Company, or obtained by you in the performance of your duties, are to remain, at
all times, the property solely of the Company.

11. Breach of this Letter. In addition to the other rights and remedies
available to the Company at law or in equity, the Company’s obligations under
this letter shall terminate immediately in the event of a breach by you of your
obligations under any of paragraphs 7 through 10 above.

12. Governing Law; Arbitration. This letter shall be governed by and construed
in accordance with the laws of Virginia, without giving any effect to any
conflict of law provisions thereof. Any controversy, claim, or dispute arising
out of or relating to this letter, or the breach thereof, or the termination
thereof, including any claims under federal, state, or local law, shall be
resolved by arbitration before a single arbitrator to be held in Fairfax,
Virginia, in accordance with the rules of the American Arbitration Association
governing employment disputes. Any award rendered by the arbitrator shall be
final and binding, and judgment upon the award may be entered in any court
having jurisdiction thereof. In connection with any award, the arbitrator shall
identify a “non-prevailing party.” Such non-prevailing party shall be solely
responsible for all costs charged by the American Arbitration Association or the
arbitrator in connection with the arbitration, and the prevailing party shall be
reimbursed for any amounts advanced therefore, including without limitation
fixing fees, administrative fees, and out-of-pocket costs charged by the
American Arbitration Association, as well as witness fees, and reasonable
attorneys’ fees.

 

-6-



--------------------------------------------------------------------------------

13. Section 409A. This letter is intended to comply with (or be exempt from)
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent applicable, and shall be administered and interpreted accordingly. In
no event will the Company be liable for any additional tax, interest or
penalties that may be imposed on you by Section 409A of the Code or any damages
for failing to comply with Section 409A of the Code. Notwithstanding anything to
the contrary herein, to the extent necessary to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
amounts or benefits that would otherwise be payable hereunder during the
six-month period following your separation from service (within the meaning of
Section 409A of the Code) shall instead be paid on the first business day after
the date that is six months following your separation from service.

14. Voluntary and Knowing Agreement. By signing this letter, you acknowledge
that you voluntarily agree to the terms of this letter and that, prior to
signing below, you have discussed the terms of this letter with independent
legal counsel knowledgeable of the tax and other matters relating to this
letter.

15. Miscellaneous. The payments and benefits provided in this letter will be
paid and provided only to the extent permitted under applicable law, and shall
be subject to any applicable tax withholding. The invalidity or unenforceability
of any provision of this letter shall not affect the validity or enforceability
of any other provision of this letter. This letter may be executed in
counterparts, each of which will be deemed to be an original, but all such
counterparts will together constitute one and the same instrument. This letter
is the entire agreement between the Company and you with respect to the subject
matter hereof, and supersedes all prior understandings, agreements and
representations with respect to such subject matter. Neither party may assign
its rights under this letter except with the prior written consent of the other
party. This letter may not be amended or modified, or any of its provisions
waived, except by an agreement in writing signed by both parties.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

Please indicate your agreement with these terms of this letter by signing as
indicated below and returning the original to the Company. A copy of this letter
is enclosed for your records.

 

Very truly yours, SRA INTERNATIONAL, INC. By:   /s/ Ernst Volgenau Name:   Ernst
Volgenau Title:   Chairman

 

Accepted and agreed on this 5th day of

January, 2009:

/s/ Stephen Hughes Stephen Hughes

 

-8-



--------------------------------------------------------------------------------

Attachment A

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter “Agreement”) is made
and entered into by and between Stephen Hughes (hereinafter “Employee”) and SRA
International, Inc. (hereinafter “Employer”).

WHEREAS, Employee and Employer entered into a letter agreement dated January 5,
2009 (“Letter Agreement”) setting forth the terms and conditions of Employee’s
retirement and conditioning payments and benefits upon retirement on executing
this Agreement:

WHEREAS, Employee’s retirement became effective and his employment terminated on
                    , 2009 (“Retirement Date”);

WHEREAS, Employee and Employer desire to resolve and settle any matters between
them, including, without limitation, matters that might arise out of Employee’s
employment by Employer, and the termination thereof;

Now, therefore, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the parties, it is agreed as follows:

1. Upon the Effective Date of the Agreement (defined below), Employer shall pay
to Employee the payments and benefits described in paragraph 3 of the Letter
Agreement.

2. Employee hereby irrevocably and unconditionally releases, acquits, and
forever discharges Employer and each of Employer’s predecessors, successors,
assigns, agents, directors, trustees, officers, employees, representatives,
attorneys, divisions, subsidiaries, and affiliates (and agents, directors,
officers, employees, representatives, and attorneys of such parent companies,
divisions, subsidiaries, and affiliates), (hereinafter “Released Parties”) from
any and all claims, rights, demands, actions, liabilities, obligations, causes
of action of any and all kinds, nature and character whatsoever, known or
unknown, arising at any time before Employee’s execution hereof, whether based
on: any employee welfare benefit or pension plan governed by the Employee
Retirement Income Security Act (“ERISA”), as amended; the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended; the Older Worker Benefit Protection Act, as amended; the Americans With
Disabilities Act (“ADA”), as amended; the Fair Labor Standards Act, as amended;
any other comparable federal, state, or local laws regarding employment
discrimination; any negligent or intentional tort; any contract (implied, oral,
or written); or any other theory of recovery under federal, state, or local law,
and whether for compensatory or punitive damages, or other equitable relief,
including, but not limited to, any and all claims which Employee may now have or
may have had, arising from or in any way whatsoever connected with Employee’s
prior employment or contacts with



--------------------------------------------------------------------------------

Employer or the Released Parties whatsoever. Employee specifically agrees that
this Agreement extends to claims which Employee does not know or suspect to
exist in Employee’s favor and which, if Employee did know to exist, would have
materially affected this Agreement with Employer.

3. Employee will not cause or encourage any future legal proceedings to be
maintained or instituted against any of the Released Parties, and will not
participate in any manner in any legal proceedings against any of the Released
Parties, with respect to any claims released under paragraph 2, above, except as
required by law. Employee agrees that he will not accept any remedy or recovery
arising from any charge filed or proceedings or investigation conducted by the
EEOC or by any state or local human rights or employment rights enforcement
agency relating to any of the matters released in this Agreement.

4. Employee represents that he has been provided with all leave to which he may
have been entitled under the Family and Medical Leave Act, and he has been paid
all wages (including overtime, if applicable) to which he is entitled under the
Fair Labor Standards Act (or any similar state or local laws). Employee further
represents that as of the Retirement Date, he is not suffering from a
work-related injury and that he has not failed to report a work-related injury
to Employer.

5. ADEA Waiver/Older Workers Benefit Protection Act Provision

(a) Employee acknowledges that he has been given the opportunity to consult an
attorney of her choice before signing this Agreement.

(b) Employee acknowledges that he has been given the opportunity to review and
consider this Agreement for twenty-one (21) days before signing it and that, if
he has signed this Agreement in less than that time, he has done so voluntarily
in order to obtain sooner the benefits of this Agreement.

(c) Employee further acknowledges that he may revoke this Agreement within seven
(7) days of signing it, provided that this Agreement will not become effective
until such seven day period has expired. To be effective, any such revocation
must be writing and delivered to Employer’s principal place of business by the
close of business on the seventh day after signing and must expressly state
Employee’s intention to revoke the Agreement. The eighth day following
Employee’s execution hereof shall be deemed the “Effective Date” of this
Agreement.

(d) The parties also agree that the release provided by Employee in this
Agreement does not include claims under the ADEA arising after the date Employee
signs this Agreement.

(e) Employee further acknowledges and agrees that the consideration and benefits
he is to receive under this Agreement exceed the consideration and benefits to
which he would otherwise be entitled upon his termination from employment with
Employer.

 

10



--------------------------------------------------------------------------------

6. Employee certifies that all Employer property has been turned over to
Employer including any and all documents, files, computer records, or other
materials belonging to, or containing confidential or proprietary information
obtained from Employer that are in Employee’s possession, custody, or control,
including any such materials that may be at Employee’s home.

7. This Agreement sets forth the entire agreement between Employer and Employee
and fully supersedes any and all prior agreements or understandings between
Employer and Employee pertaining to the subject matter hereof, except that the
terms of the Letter Agreement shall remain in full force and effect.

8. The Agreement shall be governed by the laws of Virginia, without giving
effect to conflict of laws principles, and any disputes under this Agreement
shall be governed by the arbitration clause in Section 12 of the Letter
Agreement.

9. Employee acknowledges that he has read each and every paragraph of this
Agreement and that he understands his rights and obligations under this
Agreement.

10. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer, and Employee has executed this Agreement, on the
date(s) set forth below.

 

   Stephen Hughes                         Date:

 

SRA INTERNATIONAL, INC. By:        Name:   Title:       Date:

 

11